[Cite as Fifth Third Mtge. Co. v. Orebaugh, 2013-Ohio-1730.]

/
                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                           BUTLER COUNTY




FIFTH THIRD MORTGAGE CO.,                              :
                                                               CASE NO. CA2012-08-153
        Plaintiff-Appellee,                            :
                                                                    OPINION
                                                       :             4/29/2013
    - vs -
                                                       :

REBECCA OREBAUGH, et al.,                              :

        Defendants-Appellant.                          :




             CIVIL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                               Case No. CV2010-08-3193


Graydon Head & Ritchey, LLP, Stacy A. Cole and Harry J. Finke, IV, 1900 Fifth Third Center,
511 Walnut Street, Cincinnati, Ohio 45202, for plaintiff-appellee

Worrell A. Reid, 6718 Loop Road, #2, Centerville, Ohio 45459, for defendant-appellant,
Rebecca Orebaugh



        S. POWELL, J.

        {¶ 1} A homeowner appeals a decision granting summary judgment in a foreclosure

action in favor of the mortgage company. We affirm the grant of summary judgment to the

mortgage company for the reasons outlined below.

        {¶ 2} Appellant, Rebecca Orebaugh, executed a promissory note secured by a

mortgage on real property with appellee, Fifth Third Mortgage Company, in 2007. The loan
                                                                       Butler CA2012-08-153

was modified in 2009. Fifth Third filed a complaint in foreclosure in Butler County Common

Pleas Court on August 2, 2010. Fifth Third moved for and was granted summary judgment.

       {¶ 3} Orebaugh now appeals, raising two assignments of error for our review. We

note that an individual identified as Orebaugh's spouse was originally listed as a defendant,

but is not part of this appeal. For ease of discussion in this appeal, we will combine both

assignments of error and address them in reverse order.

       {¶ 4} Assignment of Error No. 2:

       {¶ 5} THE TRIAL COURT'S ORDER GRANTING PLAINTIFF'S THIRD MOTION

FOR SUMMARY JUDGMENT WAS INCORRECT AS A MATTER OF LAW AS THE

EVIDENCE       CREATED        A    TRIABLE       ISSUE     OF     FACT      RELATING       TO

PLAINTIFF'S/APPELLANT'S FAILURE TO JOIN AN INDISPENSABLE PARTY, MAKING

SUMMARY DISPOSITION INAPPROPRIATE.

       {¶ 6} Assignment of Error No. 1:

       {¶ 7} THE TRIAL COURT'S ORDER GRANTING PLAINTIFF'S THIRD MOTION

FOR SUMMARY JUDGMENT WAS INCORRECT AS A MATTER OF LAW AS THE

EVIDENCE CREATED A TRIABLE ISSUE OF FACT RELATING TO APPELLANT'S

DEFAULT ON THE NOTE AND MORTGAGE.

       {¶ 8} Summary judgment is proper where (1) there is no genuine issue of material

fact, (2) the moving party is entitled to judgment as a matter of law, and (3) reasonable minds

can only come to a conclusion adverse to the party against whom the motion is made,

construing the evidence most strongly in that party's favor. Chase Manhattan Mortg. Corp. v.

Urquhart, 12th Dist. Nos. CA2004-04-098, CA2004-10-271, 2005-Ohio-4627, ¶ 11.

       {¶ 9} Civ.R. 56(E) states that when a motion for summary judgment is properly made

and supported, the nonmoving party may not rest upon the mere allegations or denials of the

pleadings. Instead, the burden shifts to the nonmoving party, and the nonmoving party's
                                              -2-
                                                                       Butler CA2012-08-153

response must set forth specific facts showing that there is a genuine issue for trial. If the

nonmoving party does not so respond, summary judgment, if appropriate, may be entered

against the nonmoving party. See also Todd Dev. Co., Inc. v. Morgan, 116 Ohio St. 3d 461,

2008-Ohio-87, ¶ 11; see Highley by Highley v. Stewart & Turman, M.D.'s, Inc., 12th Dist. No.

CA92-12-238, 1993 WL 265492 (July 19, 1993) (once moving party presents evidentiary

materials supporting summary judgment motion, nonmoving party must supply evidentiary

materials setting forth specific facts beyond the allegations and the pleadings that

demonstrate that there is a genuine issue for trial). An appellate court reviews the grant of a

summary judgment motion de novo. Chase.

       {¶ 10} Orebaugh contends in her second assignment of error that summary judgment

was not proper because Fifth Third failed to join Fannie Mae and the United States as parties

to the case, when she alleges they are owners of the note and mortgage. The record

indicates that Fifth Third stated in an affidavit filed for purposes of summary judgment that it

is the holder of the note and mortgage at issue and Fannie Mae owns the note and

mortgage.

       {¶ 11} It is well-settled that the real party in interest in a foreclosure action is the

current holder of the note and mortgage. BAC Home Loans Servicing, LP v. Kolenich, 12th

Dist. No. CA2012-01-001, 2012-Ohio-5006, ¶ 38-39; see Everhome Mtge. Co. v. Rowland,

10th Dist. No. 07AP-615, 2008-Ohio-1282, ¶ 12. The current holder of the note and

mortgage is entitled to bring a foreclosure action against a defaulting borrower even if the

current holder is not the owner of the note and mortgage. Kolenich at ¶ 38, citing R.C.

1303.31(A) (person entitled to enforce negotiable instrument includes the holder of the

instrument) and R.C.1303.31(B) (person may be a "person entitled to enforce" the instrument

even though the person is not the owner of the instrument or is in wrongful possession of the

instrument).
                                              -3-
                                                                         Butler CA2012-08-153

       {¶ 12} In addition, Civ.R. 17(A) provides that every action shall be prosecuted in the

name of the real party in interest, and in a foreclosure action, the entity that is the current

holder of the note and mortgage is the real party in interest. Deutsche Bank Natl. Trust Co.

v. Sexton, 12th Dist. No. CA2009-11-288, 2010-Ohio-4802, ¶ 9 (real party in interest is one

who can discharge the claim upon which the suit is brought, or is the party who, by

substantive law, possesses the right to be enforced).

       {¶ 13} Construing the evidence most favorably for Orebaugh, as the nonmoving party,

we find there are no genuine issues of material fact and reasonable minds can come to but

one conclusion, and that conclusion is adverse to Orebaugh. The evidence shows that Fifth

Third is the holder of the note and mortgage and was entitled to bring this foreclosure action.

Therefore, Orebaugh failed to show that failure to join the owner of the note precluded

summary judgment. Summary judgment to Fifth Third is appropriate on the issue of failure to

join the owner of the note. Orebaugh's second assignment of error is overruled.

       {¶ 14} Orebaugh next argues under her first assignment of error that there are

genuine issues of material fact regarding whether she was in default of payment.

Specifically, Orebaugh argues that she received an inadequate notice of default because the

amount of the default as stated by Fifth Third in its default notice was incorrect and she

tendered payments that were rejected.

       {¶ 15} The promissory note in this case states in paragraph 6, in pertinent part:

              If I am in default, the Note Holder may send me a written notice
              telling me that if I do not pay the overdue amount by a certain
              date, the Note Holder may require me to pay immediately the full
              amount of the Principal which has not been paid and all the
              interest that I owe on that amount. That date must be at least 30
              days after the date on which the notice is mailed to me or
              delivered by other means

       {¶ 16} According to paragraph 7, any notice that must be given to the borrower under

the note will be given by delivering it or by mailing it by first class mail to the borrower.
                                               -4-
                                                                       Butler CA2012-08-153

       {¶ 17} Paragraph 22 of the mortgage states, in part, that the lender shall give notice to

borrower prior to acceleration, following borrower's breach of any covenant or agreement.

The notice shall specify: the default; the action required to cure the default; a date, not less

than 30 days from the date the notice is given to the borrower, by which default must be

cured; and that failure to cure the default on or before date specified in the notice may result

in acceleration of the sums secure by this security instrument, foreclosure by judicial

proceeding and sale of the property. The notice should also inform the borrower of the right

to reinstate after acceleration and the right to assert in the foreclosure preceding the non-

existence of a default or any other defense to acceleration and foreclosure.

       {¶ 18} Paragraph 15 of the mortgage stated that notices to borrower shall be deemed

given when mailed by first class mail or when actually delivered to borrower's notice address,

if sent by other means.

       {¶ 19} Fifth Third provided an affidavit of an employee for Fifth Third Bank, as

servicing agent for Fifth Third Mortgage Company, who has custody of the records for

Orebaugh's loan. The affiant stated that Orebaugh is in default of payment on the note

because the payment for April 2010 and thereafter has not been paid.              Fifth Third's

complaint, as well as the aforementioned affidavit averred that Fifth Third performed all of the

prerequisites necessary under the note and mortgage to accelerate the note balance.

       {¶ 20} The affiant stated that a letter attached to the affidavit was sent to Orebaugh by

ordinary mail. The letter, dated June 2, 2010, included statements that Orebaugh was in

default of payment, provided a deadline for payment of the past-due amounts, and indicated

the note would be accelerated if the default was not cured. The complaint in foreclosure was

filed on August 2, 2010.

       {¶ 21} In reference to her first assertion, Orebaugh avers in her affidavit attached to a

previous responsive pleading that she "generally paid $475.00 (including taxes and interest)
                                              -5-
                                                                        Butler CA2012-08-153

pursuant to the terms of the modified HAMP loan," and did not owe the amount of $1968.98,

as stated in the notice of default. She also claims she attempted to "bring the debt current,"

but Fifth Third refused the "tendered payments."

       {¶ 22} For purposes of this discussion, "HAMP," as explained by the appellate court in

CitiMortgage, Inc. v. Carpenter, 2nd Dist. No. 24741, 2012-Ohio-1428, is the acronym for

Home Affordable Modification Program, which is part of the U.S. Department of Treasury's

effort to help defaulting homeowners or those at risk for defaulting by providing financial

incentives to participating mortgage servicers to modify terms of eligible loans. Id. at ¶ 11-12.

       {¶ 23} After reviewing Orebaugh's previously filed affidavit, we observe that Orebaugh

has provided no other materials to corroborate the bare assertions in her affidavit that the

claimed deficiency was incorrect, or any circumstances surrounding the alleged payments

that were tendered, but allegedly rejected.

       {¶ 24} It is well-established that a party's unsupported and self-serving assertions,

offered by way of affidavit, standing alone and without corroborating materials under Civ.R.

56 will not be sufficient to demonstrate material issues of fact. Hillstreet Fund III, L.P. v.

Bloom, 12th Dist. No. CA2009-07-178, 2010-Ohio-2961, ¶ 10. To hold otherwise would

undermine the function of the summary judgment exercise and allow the nonmoving party to

avoid summary judgment by simply submitting such a self-serving affidavit containing nothing

more than bare contradictions of the evidence offered by the moving party. Id.

       {¶ 25} Construing the evidence most favorably for Orebaugh, we find no genuine

issues of material fact remain and reasonable minds could come to but one conclusion on

the specific issues of default and tendered payments and that conclusion is adverse to

Orebaugh. Summary judgment to Fifth Third on this basis is warranted.

       {¶ 26} Orebaugh also contends that Fifth Third did not properly provide notice of

default because it was required to provide notice in accordance with 24 C.F.R. 203.606 and
                                               -6-
                                                                         Butler CA2012-08-153

other procedures because her loan was "federally affected" as a result of the HAMP loan

modification. Specifically, Orebaugh states in her affidavit that she "was never given a notice

of default as prescribed by the Secretary of Housing and Urban Development (HUD), nor a

face-to-face interview before the foreclosure was filed."

       {¶ 27} First, we note that Fifth Third's complaint averred that it performed all of the

conditions precedent required to be performed. A review of Orebaugh's answer indicates

that she generally asserted that Fifth Third failed "to give the notices required by the terms of

the note and modification agreement."

       {¶ 28} To the extent that Orebaugh is alleging the notices required by the note and

modification agreement were conditions precedent to filing the foreclosure, this court

previously observed that, in dealing with a cause of action contingent upon the satisfaction of

some condition precedent, Civ.R. 9(C) requires the lender to plead that the condition has

been satisfied and permits the lender to aver generally that any conditions precedent to

recovery have been satisfied. First Financial Bank v. Doellman, 12th Dist. No. CA2006-02-

029, 2007-Ohio-222, ¶ 2.

       {¶ 29} In contrast to the "liberal pleading standard" for a party alleging the satisfaction

of conditions precedent, a party denying the performance or occurrence of a condition

precedent must do so specifically and with particularity. Id.; see Civ.R. 9(C) (a general denial

of performance of conditions precedent is not sufficient to place performance of a condition

precedent in issue). Conditions precedent that are not denied in the manner provided by

Civ.R. 9(C) are deemed admitted. Id.

       {¶ 30} Even if Orebaugh's denials were sufficient, her argument fails for other reasons.

       {¶ 31} The federal regulation cited by Orebaugh – 24 C.F.R. 203.606 – states, in

pertinent part, that a lender cannot commence foreclosure for a monetary default unless at

least three full monthly installments due under the mortgage are unpaid, and it shall notify the
                                               -7-
                                                                     Butler CA2012-08-153

borrower in a specific format prescribed by the secretary of HUD that the borrower is in

default and the lender intends to foreclose unless the default is cured. See also 24 C.F.R.

203.604 (lender must have face to face meeting with borrower or make reasonable effort to

arrange such a meeting).

      {¶ 32} Some courts have found that if the terms of a note and mortgage subject it to

HUD regulations regarding default and acceleration, then a homeowner may use a servicer's

failure to comply with those regulations to defend a foreclosure action. See, e.g., BAC Home

Loans Servicing, LP v. Taylor, 9th Dist. No. 26423, 2013-Ohio-355; see, e.g., U.S. Bank,

N.A. v. Detweiler, 191 Ohio App. 3d 464, 2010-Ohio-6408 (5th Dist.) (holding loan was

subject to HUD regulations and triable issue existed as to whether bank satisfied all

conditions precedent to foreclosure, including an effort to schedule a face-to-face interview

with mortgagor); see Washington Mutual Bank v. Mahaffey, 154 Ohio App. 3d 44, 2003-Ohio-

4422 (2nd Dist.); but see Chase Home Fin. L.L.C. v. Middleton, 5th Dist. No. 12 CA 10, 2012-

Ohio-5547, ¶ 31 (where borrower conceded loan was not an "FHA" loan, court found that

Fannie Mae Servicing Guidelines are part of contractual agreement between lender and

Fannie Mae, and borrower would not be a party to such an agreement in order to enforce it).

      {¶ 33} We previously provided the pertinent language of Orebaugh's note and

mortgage, and have reviewed the loan modification. Other than the bare assertion in her

affidavit, Orebaugh presents no evidence that her note, mortgage, and loan modification

were subject to 24 C.F.R. 203.606, or 24 C.F.R. 203.604, or any related regulations. Further,

she has not shown that the provisions outlined in the federal regulations cited above were

incorporated into the note, the mortgage, or the loan modification, or that the loan

modification changed any previous notice provisions in that manner. See CitiMortgage, Inc.

v. Carpenter, 2012-Ohio-1428 (discusses issues with HAMP servicing agreements).

      {¶ 34} We have considered all of the arguments and applicable law advanced by
                                             -8-
                                                                   Butler CA2012-08-153

Orebaugh in this appeal. Construing the evidence most favorably for Orebaugh, we find

there are no genuine issues of material fact and reasonable minds can come to but one

conclusion, and that conclusion is adverse to Orebaugh. Fifth Third is entitled to summary

judgment on the issue of the federal regulations notice provisions. Orebaugh's second

assignment of error is overruled.

      {¶ 35} Judgment affirmed.


      HENDRICKSON, P.J. and PIPER, J., concur.




                                           -9-